                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DEANDRE BRADLEY,                                  )
                                                   )
                  Plaintiff,                       )
                                                   )
 vs.                                               )          Case No. 19-cv-259-NJR
                                                   )
                                                   )
 JOHN BALDWIN, JACQUELINE                          )
 LASHBROOK, BOB JEFFREYS, and                      )
 FRANK LAWRENCE,                                   )
                                                   )
                 Defendants.                       )

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          This matter is before the Court on Plaintiff’s Motion for Summary Judgment for

Defendants’ Perjurious Testimony and Acts (Doc. 47). Plaintiff seeks summary judgment against

Defendants as a sanction for what he alleges was fraudulent testimony by Anthony Wills and

Angela Crain at the April 17, 2019 evidentiary hearing on Plaintiff’s motion for preliminary

injunction. Plaintiff argues that Federal Rules of Civil Procedure 11 and 37(b) are inadequate

remedies for the Defendants’ conduct and, thus, he should receive summary judgment as to his

claims.

          Defendants have filed a Motion to Strike Plaintiff’s motion (Doc. 58). Defendants argue

that the dispositive motion is premature and not related to the claims in this case, as it focuses on

the testimony at the evidentiary hearing. Plaintiff has filed a response (Doc. 59), as well as

supplemental exhibits (Doc. 62).

          To the extent that Plaintiff seeks summary judgment, that motion is DENIED without

prejudice. Anthony Wills and Angela Crain are not yet parties to this case. Although Plaintiff has

                                                 1
filed a motion to amend his Complaint (Doc. 49), that motion was recently denied without

prejudice. Even if they were current parties in the case, the summary judgment motion would be

premature as merits discovery is stayed (Doc. 40). Discovery and dispositive motions, at this time,

are limited to the issue of whether Plaintiff exhausted his administrative remedies. Further, as

Plaintiff is seeking summary judgment, he also bears the burden of persuasion at trial (i.e., the

movant is the plaintiff), and, as such, must establish all the essential elements of his claim. Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). See also Surles v. Andison, 678 F.3d 452, 455-56 (6th

Cir. 2012) (if summary judgment movant is plaintiff, he must show that the record contains

evidence satisfying his burden of persuasion); Adler v. Wal-Mart Stores, Inc., 144 F.3 d 664, 670

(10th Cir. 1998) (at summary judgment state, party that bears burden of persuasion at trial must

come forward with sufficient evidence of each essential element of its prima facie case);

MOORE’S FEDERAL PRACTICE § 56.13(1) (3d ed. 2000). Plaintiff’s motion fails to establish

all of the elements of all of his claims which include an Eighth Amendment conditions of

confinement claim and a claim under the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12101 et seq. and the Rehabilitation Act (“RA”), 29 U.S.C. §§ 794–94e. Accordingly, Plaintiff

is not entitled to summary judgment at this time.

       To the extent that Plaintiff also seeks sanctions for alleged false testimony at the

evidentiary hearing, the Court also DENIES that motion. Plaintiff takes issue with Anthony

Wills’s testimony about the showers at Menard Correctional Center and Plaintiff’s grievance

regarding those showers. Plaintiff points to his Cumulative Counseling Summary as proof that

Wills lied about not receiving Plaintiff’s August 2018 grievance. That summary indicates that the

grievance was received by the grievance office (Doc. 62, p. 2). There is no indication in the record

that Wills received the grievance. The “location” of the summary comments does identify the



                                                  2
“Assistant Warden of Programs Office” but does not indicate that the Assistant Warden reviewed

or had knowledge of the grievance. The comments indicate the grievance office received the

grievance and David L. Dwight, office coordinator, and Kelly Pierce, corrections clerk, wrote

those comments (Id.). Wills also supplemented his testimony with an affidavit which stated that

the he located the grievance after the hearing, that the grievance was with the counselor, and that

he was in the process of reviewing the grievance (Doc. 31-4, p. 1). The Court finds no evidence to

suggest Wills lied about Plaintiff’s grievance. The Court also finds no evidence to support

Plaintiff’s claims that Wills testimony regarding the showers at Menard was false.

       Similarly, Plaintiff alleges that Angela Crain gave false testimony at the evidentiary

hearing when she testified about her time as the ADA coordinator. He also alleges she submitted

a false exhibit after the hearing (Doc. 31-1). Crain testified that Wills took over as ADA

coordinator in September 2018 and that she was not currently the backup ADA coordinator

(Doc. 47, p. 27). As Plaintiff points out in his motion, however, Crain later clarified with the Court

that she was the assistant coordinator until December 2018 (Id. at p. 28). The Court finds no

evidence that the statements were false, nor does Crain’s clarification make her first statement

false. In fact, prior to denying that she was the backup coordinator she testified that she served as

the coordinator until December 2018 and transitioned the position over to Wills during the Fall of

that year (Id. at p. 27). This is consistent with her later clarification that Wills became the ADA

coordinator in September, and she served as the assistant until December (Id. at p. 28).

       As to the exhibit and Defendants’ supplemental response to the preliminary injunction

motion, the response first indicated that Crain met with Plaintiff on April 24, 2019 (Doc. 31, p. 2).

That statement was later clarified, however, to indicate that she made a notation in Plaintiff’s

medical record but did not meet with him in person (Doc. 39, p. 2). The supporting exhibit



                                                  3
remained unchanged as it did not indicate that Crain met with Plaintiff in person (Doc. 31-1, p. 1).

Nor did it indicate that Crain was the ADA coordinator. As both responses point out, Crain is the

health care unit administrator (Doc. 39, p. 2). The clarification was accurate and does not evidence

that Crain was trying to mislead the Court. There likewise is no evidence that Crain was improperly

acting as the ADA coordinator when she made that statement, as Plaintiff suggests (Doc. 47,

pp. 13-14). Thus, Plaintiff is not entitled to sanctions for testimony given at the evidentiary

hearing.

       Accordingly, Plaintiff’s summary judgment motion (Doc. 47) is DENIED. Defendants’

motion to strike (Doc. 58) is DENIED as moot.

       IT IS SO ORDERED.

       DATED: 8/19/2019

                                                     ___________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                 4
